Case 1:17-cv-03144-AJN-SN Document 258 Filed 05/25/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ss wan womne mew aust eco lous pest eoweders sus omens nex euceees Eom xX

JUSTIN GOLDMAN,
Plaintiff,

-against-

BREITBART NEWS NETWORK, LLC; HEAVY,:
INC.; TIME, INC.; YAHOO, INC.; VOX MEDIA,:
INC.; GANNETT COMPANY, INC.; HERALD:
MEDIA, INC.; BOSTON GLOBE MEDIA:
PARTNERS, LLC; NEW ENGLAND SPORTS:

NETWORK, INC.,

Defendants.

ous #8 SEEMS ME © SE oS ee ee Se Se Oe Ss Se ee XK

17-cv-3144 (AJN) (SN)

CONSENT REQUEST TO
VOLUNTARILY DISMISS
PURSUANT TO FED. R. CIV. P.
41(a)(2)

Plaintiff Justin Goldman, with the consent of Defendants Oath Holdings Inc.’ and Heavy,

Inc., hereby requests that the Court dismiss this action with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(2), with each party to bear its own costs and attorneys’ fees.

 

' Effective June 13, 2017, Defendant Yahoo! Inc. transferred to Yahoo Holdings, Inc. all liabilities relevant to this
lawsuit. Yahoo Holdings, Inc., a Delaware corporation with an office located at 701 First Avenue, Sunnyvale,
California, 94089, is a wholly owned subsidiary of Verizon Communications, Inc. On January 1, 2018, Yahoo

Holdings, Inc. changed its name to Oath Holdings Inc.

 
Case 1:17-cv-03144-AJN-SN Document 258 Filed 05/25/19 Page 2 of 3

For Oath Holdings Inc.:

By:

Chee L~_f

Jennifer A. Golinveaux, Esq.
Winston & Strawn LLP

101 California Street

San Francisco, CA 94111
Telephone: (415) 591-1000
Fax: (415) 591-1400
jgolinveaux@winston.com

 

Date: May [], 2019

For Heavy, Inc.:

By:

~l | f ~
Ue | \ ow py (ki)

\
}

FP

 

 

Marc A. Lebowitz
Lebowitz Law Office LLC
747 Third Avenue

New York, NY 10017
Telephone: (212) 682-6818
marc@lebolaw.com

Date: May [], 2019

For Justin Goldman:

 

 

Kenneth P. Norwick
Norwick & Schad

110 East 59th Street

New York, NY 10022
Telephone: (212) 751-4440
ken@norwickschad.com

Date: May [], 2019

 
Case 1:17-cv-03144-AJN-SN Document 258 Filed 05/25/19 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ore Be RUSE SLE Eman! moe wed moe wee sue Gee mow mew X

JUSTIN GOLDMAN,
Plaintiff,

-against-

BREITBART NEWS NETWORK, LLC; HEAVY,:
INC.; TIME, INC.; YAHOO, INC.; VOX MEDIA.:
INC.; GANNETT COMPANY, INC.; HERALD:
MEDIA, INC.; BOSTON GLOBE MEDIA:
PARTNERS, LLC; NEW ENGLAND SPORTS:

NETWORK, INC.,

Defendants.

SERVER? AES SREHIRER GE RUSEAENE BEE Wcemonar mum mutbromer pum eum = X

17-cv-3144 (AJN) (SN)

PROPOSED ORDER GRANTING
PLAINTIFF’S MOTION TO
VOLUNTARILY DISMISS WITH
PREJUDICE PURSUANT TO FED.
R. CIV. P. 41(a)2)

Plaintiff's motion to voluntarily dismiss his action with prejudice pursuant to Federal

Rule of Civil Procedure 41(a)(2) is GRANTED.

Each party will bear its own attorneys’ fees and costs.

SO ORDERED this day of , ZUG:

 

U.S.Dd.

td

 
